[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Marie A. Apuzzo, has brought this action for partition of property she owns as a tenant in common with defendants Salvatore A. Apuzzo, Phyllis Reopell, and Louis P. Arcucci, Executor of the Estate of Anna M. Arcucci. The property is a summer cottage located on 186 Beach Avenue (also known as 20 CT Page 6377 Long Island Sound) in East Haven.
The court hereby orders a partition by sale, pursuant to52-495 C.G.S. The sale shall take place on September 11, 1993. The court appoints Attorney Frank Velardi, Jr. of 168 Bradley Street, New Haven, Connecticut 06505, as committee. The committee shall incur no expenses until September 1, 1993. After that date, he shall cause notice of the sale to be advertised twice in the real estate section of the New Haven Register. He shall deposit all proceeds of the sale, along with his report of expenses, with the clerk of the court.
In the event that the parties sell the property at any time before September 11, 1993, the proceeds shall be deposited with the clerk of the court. In either event, the court will then schedule a hearing to determine the equitable division of the proceeds of sale.
Beverly J. Hodgson Judge of the Superior Court